The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner wants to thank applicant for providing the Lalaine Cordovez Thesis.  With respect to the thesis being prior art examiner makes the following findings.  
In a document titled "Repository Practices - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/what), it is clear materials deposited in the KEEP Digital Repository should be among other things in the public domain, have documented permission granted by the copyright holder or be allowed by a specific copyright exception, such as U.S. Copyright Act Sections 107 or 108 and be intended for permanent public access.  It is also clear that metadata is in the public domain; is not protected by copyright; is exposed to the World Wide Web and to services and agents including (but not limited to) search engines, web crawlers, repository API clients, the ASU Library catalog and OAI-PMH harvesters and is openly accessible, including when materials are temporarily restricted.  Finally, it is clear that The ASU KEEP Digital Repository is intended to provide open access to the digital materials of the University community, whenever possible.  Access levels are: 1) all users can access the materials or 2) only users with an active ASURITE ID can access the materials. This last access designation is typically reserved for a limited number of materials that are governed by copyright restriction or donor agreements.
In a document titled "Copyright - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/rights) it is clear that the ASU KEEP Digital Repository offers two alternative reuse designations when Creative Commons licenses are not applicable: 1) Public domain and 2) All Rights Reserved.  The "All Rights Reserved" designation/statement indicates that the copyright holder reserves or holds all the rights provided by copyright law.  The designation/statement has no legal effect in any jurisdiction, but the ASU Digital Repository provides this option to clearly identify materials that should not be reused or redistributed without the express consent of the copyright holder.  It is important to note that some use of materials with this designation may fall under Fair Use.  
In a document titled "Home - ASU Digital Repository - LibGuides at Arizona State University" (downloaded from https://libguides.asu.edu/digitalrepository/home) it is clear that anyone is welcome to search the repository to discover publicly available content.  Also clear is 
Looking at the document titled "Application of TMPP Labeling and Ammonia Gas Cleavage in MALDI-MS Analysis of Resin-bound Peptides" (downloaded from https://repository.asu.edu/items/23382, The Cordovez reference made of record on page 6, line V of PTO-892, mailed on 10-27-20) it is clear that this is the publically available metadata for the Cordovez thesis.  It is also clear that the reuse permission designation is "All Rights Reserved", the downloads are restricted to those capable of signing/logging in to the ASU system and that the thesis/document has been downloaded seven times.  What is not clear is who actually has access to the Thesis and the persons and/or purposes for those downloads.  Is the access limited to only a few individuals, all ASU students, faculty and alumni able to sign into the ASU system or to a larger group of individuals?  As part of the question of who has access to the Thesis, it is not clear, if someone outside of ASU that read the publically available metadata could request and receive a copy from the library consistent with the Fair Use aspects of copyrighted material.  In other words, examiner is unable to answer the question of if access is restricted to the point that it was not publically available.  It is noted that Applicant has not provided any copy of an agreement that would indicate that the Thesis would not be provided to someone from the public based on a request due to knowledge of the publically available metadata.  Finally, from the title and abstract in the publically available metadata it is clear that TMPP labeling and ammonia gas cleavage in MALDI-MS analysis of resin-bound peptides was investigated for the purpose of developing a method/technique of solid phase sequencing that was more environmental friendly, sequences at a faster rate, and was more cost-effective.  So, as a minimum, this is what was in the public domain in a time frame that constitutes prior art.  
MPEP 2128 deals with electronic publications as prior art and the level of public access required.  More specifically MPEM 2128.01(I) is directed to a thesis placed in a university library or an online database.  This section clearly teaches that such a thesis may be prior art if sufficiently available to the public.  Even if access to the library is restricted, a reference will constitute a "printed publication" as long as a presumption is raised that the portion of the public concerned with the art would know of the invention. In re Bayer, 568 F.2d 1357, 196 USPQ 670 (CCPA 1978).  In determining whether a document in an online database is a printed publication, public accessibility is key.  See MPEP § 2128, subsection I.  In Voter Verified, Inc. v. Premier 
In the instant case, a search using a generally available search engine would have been able to find the Cordovez Thesis as the metadata, including title and abstract, was publically available and searchable.  There is nothing of record to show that the Thesis would not have been made available to a person outside of the ASU community upon request.  Additionally, the copy of the Thesis received by examiner did not come with any indication that it was copyrighted or that distribution of the Thesis was restricted to the ASU community.  Rather, the "All Rights Reserved" designation/statement in the publically available metadata only indicates that the copyright holder reserves or holds all the rights provided by copyright law.  The designation/statement has no legal effect in any jurisdiction, but the ASU Digital Repository provides this option to clearly identify materials that should not be reused or redistributed without the express consent of the copyright holder.  In other words, currently there is not 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5, 7, 9, 11, 13 15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordovez (the Cordovez Thesis).  Cordovez teaches that TMPP labeling and ammonia gas cleavage in MALDI-MS analysis of resin-bound peptides was investigated for the purpose of developing a method/technique of solid phase sequencing that was more environmental friendly, sequences at a faster rate, and was more cost-effective (see title and abstract).  The abstract on page 2 teaches that the cleavage by ammonia gas occurred at 100 psi (see the parentheses on that page).  The “FMOC General Scheme 2” on page 11 teaches that ammonia gas cleavage occurred overnight.  In the description of project IV on pages 25-26, a TentaGel resin with no linker was used as the starting point for the coupling of the amino acids, in addition, the TMPP was added at the N terminal of the peptide, and then side chain deprotected to remove the protective groups.  The peptides were then subjected to ammonia gas cleavage and analyzed by MALDI-MS analysis.  The peaks from the results were sequentially identified according to the peptide sequence used (Data 6 a-d). Starting from the lowest molecular weight to the highest molecular weight of each graph, it was observed that the peaks were accurately identified according to its respective peptide sequence.  This final result as shown in Data 6 may conclude that the usage of TMPP and ammonia gas may be useful in the analysis of the peptide sequence in solid-phase peptide synthesis.  The above method claims are anticipated by this disclosure and the system claims are anticipated based on the apparatus needed to perform the described method.  Additionally the conclusion on pages 26-27 taught that after all the projects were successfully performed in the lab, it can be concluded based on the four projects performed that the TMPP indeed helped in the analysis of the peptide sequence through MALDI.  In addition, the ammonia gas cleavage was able to successfully cleave the peptide bonds of the amino acids as well, which allows for the Identification of the peptide sequence based on its increasing molecular weight of the peptide sequence.  Each of the projects .  
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown.  In the paper Brown teaches one-bead, one-compound peptide library sequencing via high-pressure ammonia cleavage coupled to nanomanipulation/nanoelectrospray ionization mass spectrometry.  The system used for this process includes a container (a microwave reaction vessel, see at least the "Incorporation of HMBA linker paragraph on page 8), a chamber containing ammonia gas (a flask or general purpose pressure vessel, see the "Gas-phase peptide cleavage" paragraphs on page 9) and a mass spectrometer (a DECA Ion Trap MS device, see the "Nanomanipulation/MS analysis" paragraph on page 9).  With respect to the time requirement, the paragraph bridging the columns of page 9 teaches that the top of the pressure vessel was secured, and the vessel was pressurized with NH3 gas (anhydrous ammonia, 99.99%, Matheson Tri-Gas) and then left undisturbed for the desired reaction time.  The results shown in Table 1 show that the times tested covered the required 1-5 hours.  Thus the ammonia gas containing chamber of Brown is capable of meeting the reaction time limitation added to claim 19.  With respect to the pressure limitation, above described paragraph from page 9 does not set any particular pressure and the paragraph bridging pages 10-11 teaches that unless otherwise noted the sequencing data reported were collected from bulk or single bead samples cleaved at 117 psi for 15 minutes.  In other words the time and/or pressure was capable of being varied so that the pressure limitation of claim 19 is also met.   Thus claims 19-20 are anticipated.  The "High-pressure ammonia cleavage" section on pages 10-11 teaches that exposure of a resin-bound, HMBA-coupled peptide to NH3 leads to cleavage of the ester bond anchoring the peptide to the resin bead and formation of the corresponding peptide amide.  The combination of HMBA/ NH3 as a cleavage strategy benefits tremendously from its conceptual simplicity.  Because it can be performed under solvent-free conditions, it is inherently green, meaning that less waste is generated and no energy is needed for product separation.  Reaction workup is accomplished in one easy step by just venting excess NH3.  Another benefit is that the peptide is left in place on the resin bead for future retrieval and analysis without any unnecessary dilution that could jeopardize detection 3 gas.  NH3 gas was first condensed into a flask containing degassed THF cooled in liquid N2.  Beads containing peptide to be cleaved were then placed in another vessel and put onto a separate port on the Schlenk line.  The flask containing beads was evacuated followed by exposure to the THF/ NH3 solution overnight.  All reports detailing the use of HMBA/ NH3 involve similar steps that use dry ice or liquid N2 to manipulate NH3.  They hypothesized that the same results could be obtained if the beads were exposed to NH3 gas in a high-pressure reactor.  They decided to test whether or not the peptide cleavage could be done in shorter reaction times by simply putting the beads inside an appropriate reactor and then pressurizing with NH3 gas.  Samples to be cleaved were placed inside a general-purpose pressure vessel, and without purge or evacuation the vessel was brought to 117 psi using NH3 gas.  A series of 10-mg bulk bead samples were analyzed as a function of time (see Table 1).  There was a slight dependence of the amount of cleaved peptide on incubation time; however, the reaction was more than 70% complete in just 5 minutes and was nearly 90% complete within 30 minutes (the data were normalized to 24 hours of incubation at 117 psi).  The amount obtained after 24 hours using the complicated Schlenk line method was only approximately 13% higher than that obtained in 5 minutes using the new, much simpler high-pressure technique.  Furthermore, the maximum amount obtained via this new technique was more than 20% higher than that obtained using the Schlenk line method.  No significant decomposition was observed in samples cleaved at high NH3 pressure.  Cleavage and MS analysis of peptides from 1 to 8 amino acids in length were carried out to demonstrate the technique’s broad applicability (see Table 2).  The technique was extended to single bead analysis, and unless otherwise noted the sequencing data reported were collected from bulk or single bead samples cleaved at 117 psi for 15 minutes.  The conclusion section of pages 13-14 teaches that the described technique for cleavage of peptides from resin beads by exposure of an HMBA-linked peptide to high-pressure NH3 gas led to efficient cleavage in as little as 5 minute.  Cleavage could be achieved in a single step without the use of any solvents; this is not only faster than all other reported methods employing HMBA as a resin linker but also significantly faster than most other techniques in use at that time.  They also demonstrated the ability to sequence peptide sequestered on individual resin beads of a prototypical combinatorial library with the aid of nanomanipulation/NSI MS/MS.  The peptides were successfully extracted from resin beads .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cordovez as applied to claims 1, 3, 5, 7, 9, 11, 13 15, and 17-21 above, and further in view of Brown as described above, Martinez-Ceron and Greving (US 2010/0056392).  At the end of the abstract on page 2, Cordovez teaches that overall, the results indicated that TMPP aided in the analysis of peptides synthesized in solid phase, and that the ammonia gas phase cleavage may serve as a new technique for the determination of the peptide sequence based on its ability to cleave the peptide bonds.  Further studies on the ability of the ammonia gas to successfully cleave the peptide would be conducted.  The paragraph bridging pages 7-8 teaches that the Center for Innovation in Medicine at the Biodesign Institute has been developing a novel approach that may lead to a more efficient analysis of peptides.  The purpose of this research in validate and optimize the given approach in order to find a better way of determining the sequence of the peptides.  This goal was met through two viable approaches: 1) labeling peptides on resin with TMPP (a big molecular moiety with a fixed positive charge) in order to increase the sensitivity of MALDI-MS analysis of peptides; and 2) using ammonia vapor to cleave the peptides from resin supports for MALDI-MS analysis.  Finally, the herein applied Brown reference is the first reference listed in the reference section of the Thesis/paper.  Cordovez does not teach a process in which the claimed range of pressures and time requirements for ammonia gas cleavage are used or other types of solid surfaces being used.  
In the paper Martinez-Ceron teaches sample preparation for sequencing hits from one-bead–one-peptide combinatorial libraries by matrix-assisted laser desorption/ionization time-of-flight mass spectrometry.  Optimization of bead analysis by matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI–TOF–MS) after the screening of one-bead–one-peptide combinatorial libraries was achieved, involving the fine-tuning of the whole process.  Guanidine was replaced by acetonitrile (MeCN)/acetic acid (AcOH)/water (H2O), improving matrix crystallization.  Peptide–bead cleavage with NH4OH was cheaper and safer than, yet as efficient as, NH3/tetrahydrofuran (THF).  Peptide elution in microtubes instead of placing the beads in the sample plate yielded more sample aliquots.  Successive dry layers deposit sample preparation was better than the dried droplet method.  Among the matrices analyzed, a-cyano-4-hydroxycinnamic acid resulted in the best peptide ion yield.  Cluster formation was minimized by the addition of additives to the matrix.  Page 2 of the supplementary material describes the synthesis of five peptides on the HMBA-ChemMatrixTM resin beads.  The peptide cleavage description is found on page 4 of the supplemental material.  The sample preparation for and MALDI analysis of the beads is described on pages 5-6 of the supplementary material.  
In the patent publication Greving teaches methods for direct characterization of microdomains and/or three-dimensional microstructure arrays bearing high densities of reactive sites using Matrix Assisted Laser Desorption Ionization Time of Flight Mass Spectrometry (MALDI-MS) and other analytical techniques.  The high site density of the arrays can provide sufficient sample of each array element and/or materials bound to each element to obtain directly using common analytical techniques such as MALDI-MS.  Spatially directed synthesis of heteropolymers is done through the use of photolabile, electrically labile, and chemically labile l of (1:1:1) solution of l of a saturated solution of alpha-cyano-4-hydroxycinnamic acid dissolved in 50% acetonitrile, 0.1% TFA, and nanopure water.  Samples are dried and loaded into the MALDI-MS with a custom sample holder.  Here the product (TMPP-GGFL-amide) is found to be the very prevalent ion 964.377 Da (964.410 Da predicted) seen in the photopatterned microstructures and not in the control microstructures (see figure 2).  Example 3 describes an In situ MALDI-MS sequencing on polymer microstructure arrays.  GGFL derivatized microstructures were prepared as described in example 2 and reacted with TMPP-Ac--OSu-Br as described in example 1 and in situ MALDI-MS was performed as described in example 1.  The TMPP-GGFL-amide ion was analyzed using post source decay.  The TMPP group facilitates the formation of secondary ions which was used to sequence the peptide.  The same primary ion is observed in the post source decay spectrum, however there are several additional `a` ions, corresponding to ions formed from the fragmentation of the amide nitrogen carbon linkage followed by loss of CO (see figure 5).  Inspection reveals that these `a` ions correspond to TMPP-GGF, TMPP-GG, and TMPP-G and the difference in their masses is corresponds to the mass of the missing amino acids.  This demonstrates the sequencing of a heteropolymer microarray in situ using MALDI-MS.  Paragraph [0227] teaches that for another array, after the synthesis was complete, an N-terminal label N-Tris(2,4,6-trimethoxyphenyl)phosphonium (TMPP) was attached to improve ion detection.  Microstructures were then spotted individually with TFA solution to cleave the acid labile linker and then matrix solution before loading the array into the MALDI-MS.  In situ MALDI-MS was used to characterize the array.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to determination of an appropriate ammonia gas pressure and/or time because such a determination is shown to be within the level of one of ordinary skill in the art based on the various experiments in Brown to determine the pressure and time needed to cause the cleavage by ammonia gas and because Brown shows that at shorter times there is at least some cleavage that occurs and that at times within the range of the claim that more cleavage occurs and the experiments of Cordovez were intended to validate and optimize the process and that further studies on the ability of the ammonia gas to successfully cleave the peptide would be conducted.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to perform the method of Cordovez on peptides attached to a surface such as taught by Martinez-.  
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cordovez as applied to claims 1 and 21 above, and further in view of Cydzik.  Cordovez does not teach that the positive charge-bearing group is trialkylammonium acetyl (TAA).  
In the paper Cydzik teaches derivatization of peptides as quaternary ammonium salts for sensitive detection by ESI‐MS.  A series of model peptides in the form of quaternary ammonium salts at the N‐terminus was efficiently prepared by the solid‐phase synthesis.  Tandem mass spectrometric analysis of the peptide quaternary ammonium derivatives was shown to provide sequence confirmation and enhanced detection. We designed the 2‐(1,4‐diazabicyclo[2.2.2] octylammonium)acetyl quaternary ammonium group which does not suffer from neutral losses during MS/MS experiments.  The presented quaternization of 1,4‐diazabicyclo[2.2.2]octane (DABCO) by iodoacetylated peptides is relatively easy and compatible with standard solid‐phase peptide synthesis.  This methodology offers a novel sensitive approach to analyze peptides and other compounds.  The second to fourth paragraphs of the introduction on page 445 teaches that analytes are typically detectable by the ESI‐MS only if they are ionic in solution.  One of the known methods to increase ionization efficiency of peptides is their derivatization to form fixed charge ionic species.   The usefulness of such a fixed charge group depends on its stability in solution and during MS analysis.  Moreover, the introduced group should allow the unambiguous peptide sequencing using current fragmentation techniques.  There are several derivatization strategies for peptides, employing quaternary ammonium, sulphonium, and phosphonium salt formation.  Up to that time, the peptide conjugates containing fixed charge salts were usually synthesized in solution; this derivatization method was scarcely explored on the solid support.  Solid‐phase synthesis is the most common method of synthesis of peptides as well as many other biopolymers.  The solid‐phase synthesis technique is a method of choice in preparation of one‐bead‐one‐compound (OBOC) libraries of peptides including those prepared by the split‐and‐mix method.  Because of the limited amount of substance on a single bead, the analysis of peptide beads requires very sensitive analytical methods.  It may be concluded that a solid‐phase derivatization procedure enhancing ionization efficiency might be useful in the combinatorial chemistry.  Page 446 describes the solid phase peptide synthesis and the quaternary ammonium 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a trialkylammonium acetyl positive charge bearing group such as taught by Cydzik on the peptides of Cordovez because of their known use as a charge bearing group added to peptides in a manner similar to phosphonium charge bearing groups for enhancing the mass spectrometric signal as taught by Cydzik and their ability to be used on beads to identify the peptide as taught by Cydzik.  
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the limitations of these claims.
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.  In response to the claim changes all previously applied rejections that are not based on the Cordovez thesis have been withdrawn, an analysis of the scope of claims 19-20 has resulted in the reapplication of the anticipation of these claims by Brown, the rejections based on Cordovez have been maintained in a modified form and claims 22-23 have been objected to as being dependent upon a rejected claim.  The arguments with respect to the withdrawn and reapplied rejections are moot.  
With respect to the anticipation of claims by Cordovez, examiner reread the thesis/paper and found that the work was carried out at an ammonia pressure of 100 psi (see page 2).  Thus contrary to what examiner previously thought, Cordovez still anticipates claims 1, 3, 5, 7, 9, 11, 13 15, and 17-21.  Since this is also the only argument against the obviousness of the claims based on Cordovez in view of Brown, Martinez-Ceron and Greving, the argument is also not persuasive relative to the obviousness rejections either.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to use of ammonia to treat/cleave different materials/peptides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797